                  Case 5:19-cv-06214-EJD Document 21 Filed 03/25/20 Page 1 of 2




 1    John T. Nguyen (SBN: 282866)
     Law Office of John T. Nguyen
 2   1625 The Alameda, Suite 800
 3   San Jose, CA 95126
     Telephone: (408) 800-5646
 4   Facsimile: (408) 800-5643
     Email: john@johnnguyenlaw.com
 5
 6   Attorney for Defendant,
     Montpelier One LLC
 7
 8                                      UNITED STATES DISTRICT COURT
 9                                    NORTHERN DISTRICT OF CALIFORNIA

10
     Scott Johnson                                             )   Case No.: 5:19-cv-06214-SVK
11                                                             )
                      Plaintiff,                               )   NOTICE OF MOTION AND MOTION TO
12                                                             )   DISMISS PURSUANT TO FED. R. CIV. P.
             v.                                                )   12(b)(1)
13
                                                               )
14   Montpelier One LLC, a California Limited                  )   Date: June 4, 2020
     Liability Company; and Does 1-10,                         )   Time: 9:00 a.m.
15                                                             )   Room: 2112
                      Defendants
16                                                             )

17   TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
18           PLEASE TAKE NOTICE THAT on June 4, 2020 at 9:00 a.m., or as soon thereafter as the
19
     matter may be heard in Courtroom 2112 of the above-entitled court, located at San Jose Courthouse,
20
     280 S. 1st Street, San Jose CA 95113, Defendant Montpelier One LLC (“Defendant”) hereby moves the
21
22   Court for an Order dismissing the Complaint for lack of subject matter jurisdiction, pursuant to Fed. R.

23   Civ. P. 12(b)(1).
24           This motion is also brought on the grounds that Plaintiff Scott Johnson (“Plaintiff”) lacks
25
     sufficient Article III standing to bring the claims asserted in the complaint. This motion is based on this
26
     Notice of Motion and Motion, the Memorandum of Points and Authorities filed herewith, the
27
28
                                                                1
     Notice of Motion and Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1)        Case No. 5:19-cv-06214-SVK
                Case 5:19-cv-06214-EJD Document 21 Filed 03/25/20 Page 2 of 2




 1   Declaration of Steve Moncur, the Declaration of Ngoc Nguyen, the pleadings and papers on file herein,
 2   and upon such other matters as may be presented to the Court at the time of the hearing, if any.
 3
             WHEREFORE, Defendant respectfully requests that this Court dismiss the Complaint with
 4
     prejudice and without leave to amend.
 5
 6                                                                Respectfully Submitted,

 7
 8   Dated: March 25, 2020                                        /s/ John T. Nguyen
                                                                  John T. Nguyen, Esq.
 9                                                                Attorney for Defendant
                                                                  Montpelier One LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                2
     Notice of Motion and Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1)       Case No. 5:19-cv-06214-SVK
